Tuck, J.
I dissent from so much of the court’s opinion as places a construction on the act of 1853, ch. 374.
I think the appeal does not remove the injunction out of the defendants’ way, so as to place him in the same condition, in reference to the property, as if the writ had not issued, but that it merely stays further proceedings, pending the appeal,- and leaves the property just where it was at the time of the appeal.
This I consider the effect of the last clause of the act, which limits the effect of such appeals, to that produced by an appeal from a final decree,-which, as I understand the law, arrests the execution of the decree, and does nothing more.
As to the other views expressed by the court, I concur in' the opinion, and, in the order of reversal.